Citation Nr: 0405255	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1993 for the grant of service connection for postoperative 
residuals including left hemianopsia from excision pituitary 
chromophobe adenoma. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1952 to May 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for postoperative residuals including left hemianopsia from 
excision pituitary chromophobe adenoma and assigned an 
effective of February 4, 1993 for the grant of service 
connection.  In March 2003, through his attorney, the veteran 
entered a notice of disagreement with the rating decision's 
assignment of February 4, 1993 as the effective date for the 
grant of service connection; the RO issued a statement of the 
case in May 2003; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in June 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In an April 2002 decision, the RO granted service connection 
for postoperative residuals including left hemianopsia from 
excision pituitary chromophobe adenoma, and assigned an 
effective date of February 4, 1993 for the grant of service 
connection.  Following a review of the record, the Board 
finds that the RO must ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)), to include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that in the May 2003 statement 
of the case the RO provided the veteran with the regulatory 
provisions of the VCAA; however, the record does not reflect 
that the veteran has been advised of the evidence received, 
what VA would obtain, or has been requested to provide 
information needed to identify and obtain records or evidence 
that would support his earlier effective date for service 
connection claim.  To ensure compliance with the notice 
provisions of the VCAA, the appealed issue of entitlement to 
an early effective date than February 4, 1993 for the grant 
of service connection must be remanded to the RO.

The Board is cognizant of the nature of this earlier 
effective date claim, to include the fact that, to be 
relevant, medical evidence would have to be dated prior to 
the effective date at issue.  Nevertheless, VCAA only 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance, when there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).  It is possible in this case that 
assistance would help the veteran substantiate his claim.  
Moreover, there is no exception in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.  Indeed, VA specifically 
addressed the situation of whether a VCAA duty to notify 
notice is required in situations where there is no reasonable 
possibility that VA assistance would help substantiate the 
claim in the final VCAA regulations.  In that regard, VA 
stated as follows in the Supplementary Information:  

The VCAA requires VA to notify a claimant 
of the information and evidence necessary 
to substantiate a claim in all claims for 
which a substantially complete 
application has been submitted, 
regardless of whether VA is going to 
assist in obtaining evidence.  If a VA 
decisionmaker determines that a claim is 
inherently incredible, the decisionmaker 
can request that the claimant submit 
information or evidence as provided by 
section 5103(a) and § 3.159(b)(1) that 
would lead VA to conclude that it should 
provide assistance to substantiate the 
claim.  66 Fed. Reg. 45,620, 45,628 (Aug. 
29, 2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.	The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claim for an effective 
date earlier than February 4, 1993 for the grant of 
service connection for postoperative residuals 
including left hemianopsia from excision pituitary 
chromophobe adenoma, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.	If any of the benefits sought on appeal remains 
denied, the appellant and his attorney 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




